Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013. 

    PNG
    media_image1.png
    681
    781
    media_image1.png
    Greyscale
 Newbury discloses “….1. A time-of-flight (ToF) transmitter circuit  (see abstract; two erbium fibre frequency combs are each phase-locked to two c.w. reference lasers at 1,535 and 1,550 nm. The output of the frequency combs can be viewed in the time domain as a train of pulses or in the frequency domain as a regularly-spaced frequency comb. One fiber frequency comb acts as a signal frequency comb and one acts as a Local Oscillator (LO) frequency comb. The signal comb outputs a signal pulse train and the LO comb outputs an LO pulse train in time. For each laser an intercavity piezo-electric transducer and external acousto-optic modulator (AOM) provide modulation for one lock, and pump current modulation is sufficient for the second. A c.w. interferometer is used to monitor the relative target position only to provide truth data and is not part of the comb based measurement system. The signal pulse trains are combined with the LO on a polarizing beamsplitter (PBS), optically filtered with a 3-nm bandpass (BP) at 1,562 nm, directed to a balanced detector (BD), and finally digitized at 14 bits synchronously with the LO. The total detected signal power per reflection is approximately 0.4 mW, or 4 fJ per pulse. ISO, isolator; AMP, erbium fibre amplifier; POL, polarization control; 90:10 and 50:50 are splitter ratios. Optional (1.14-km) fibre spools are included in two configurations, matched pairs and bidirectional;)
Newbury discloses phase locks at element 34 is silent but Kumar teaches “…with delay locked loop (DLL),  (see col. 2, line 45)

    PNG
    media_image2.png
    785
    820
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    602
    707
    media_image3.png
    Greyscale
 Newbury discloses “….the ToF transmitter circuit comprising:
 a laser driver circuit having a core driver circuit, the laser driver circuit  (see claims 1-2 where the LIDAR device has a local oscillator and a first pulse train and a second reference pulse train)
coupled to a receiver circuit and configured to trigger a laser diode to generate an optical output signal in response to a reference signal; and(see claims 1-2 where the LIDAR device has a local oscillator and a first pulse train and a second reference pulse train via a linear optical sampling of the overlap of the two pulses and FIG. 5 where a deviation between the two lasers is shown) 
    PNG
    media_image4.png
    894
    789
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    964
    780
    media_image5.png
    Greyscale

Newbury is silent but Kumar teaches “… a DLL circuit configured to receive an electrical feedback signal representing the optical output signal from a node in the laser driver circuit, wherein the DLL circuit is configured to lock a phase of the reference signal to a phase of 10 the feedback signal”. (see col. 4, lines 16-35 where the phase detector comparator signal can generate a voltage signal of the optical signal over the self phase locked loop component; see claims 1-11)”.
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Kumar before the time of the effective filing date since Kumar teaches that a first signal and a second signal can be optical signals and can be captured. A circuit can have  self phase locking loop components to compare a phase difference between the two signals. A stable oscillating signal can be determined using the phase difference for a stable optical component signal.  See abstract.
Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013 and in view of United States Patent No. 8224413 B2 to Say. 
Newbury is silent but Kumar teaches “…2. The ToF transmitter circuit of claim 1, wherein the DLL circuit includes: a phase detector circuit; (see claim 5) 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Kumar before the time of the effective filing date since Kumar teaches that a first signal and a second signal can be optical signals and can be captured. A circuit can have  self phase locking loop components to compare a phase difference between the two signals. A stable oscillating signal can be determined using the phase difference for a stable optical component signal.  See abstract.

Newbury is silent but Say teaches “…and a charge pump circuit”.   (see the open loop modulation system 200 includes a phase detector (PD) 210, a charge pump (CHGPMP) 212, a loop filter (L.F.) 214, a voltage controlled oscillator (VCO) 216, and a divide by M circuit (÷M) 218 to form the phase-locked loop 220).
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Say before the time of the effective filing date since Say teaches that a charge pump can be used for an open loop modulation system. The charge pump can increase transmission characteristics.   This can provide a stable transmission signal.  See Say at col. 41, lines 1-45.

Claims 3-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013. 


    PNG
    media_image6.png
    837
    936
    media_image6.png
    Greyscale
Newbury discloses “…3. The ToF transmitter circuit of claim 1, wherein the reference signal includes a laser pulse control signal”. (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)
Newbury discloses “…4. The ToF transmitter circuit of claim 1, wherein the reference signal includes a timing generator signal.  (see col. 7, lines 1-49); 
Newbury discloses “…5. The ToF transmitter circuit of claim 1, wherein the reference signal is a pulsed signal.   ”. (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”
Newbury discloses “…6. The ToF transmitter circuit of claim 1, wherein the reference signal includes a laser pulse control signal, the circuit further comprising: a receiver circuit configured to receive the laser pulse control signal.  (see col. 5, lines 1-45)
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013 and in view of United States Patent No.: US7746450B2 to Willner.
Newbury is silent but Willner teaches “…7. The ToF transmitter circuit of claim 6, wherein the receiver circuit is a low voltage differential signaling receiver or a CMOS receiver”. (see FIG. 1 where the array comprises a CMOS FPA, since one typically desires to rapidly scan each pixel value into both time delay correlator 215 and pulse width comparator 217 as well as into the video ADC 219.)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of WILNER before the time of the effective filing date since WILNER teaches that a receiver can include a CMOS receiving element to scan the pixels over time using a pulse width and using a delay for a more accurate optical receiving array.  See FIG. 1-2.

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013 and in view of Wens, Mike, et al., An Integrated IDA, 2.2ns Rise-Time Laser-Diode Driver for LIDAR Applications, ESAT-MICAS, KU (https://picture.iczhiku.com/resource/ieee/syiKDDRFWdShpBMx.pdf), 978-1-4244-4353-6 (2009) IEEE, (hereinafter “Wens”);
Newbury is silent but Wens teaches “…8. The ToF transmitter circuit of claim 1, wherein the laser driver circuit 5 includes a pre-driver circuit and the core driver circuit.  (see page 1, col 2, where the lidar device has a driver and pre-driver for ultrashort rise times)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Wens before the time of the effective filing date since Wens teaches that a pre-driver circuit can be used. This can provide an ultrashort rise rime of the LIDAR device.  This can provide a higher resolution and accuracy.  See page 1-2.

Claims 9-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013 and in view of U.S. Patent No.: 9368936 b1 to Lenius et al. 
Newbury is silent but Lenius teaches “…9, The ToF transmitter circuit of claim 8, wherein the core driver circuit includes a single N-type or P-type field-effect transistor (FET), (see col. 19, lines 1-25)and wherein the node in the laser driver circuit includes a drain terminal or a gate terminal of the 10.) FET”.  (see col. 18, lines 1-25 and element 520d);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Newbury is silent but Lenius teaches “…10. The ToF transmitter circuit of claim 8, wherein the core driver circuit includes a first N-type or P-type field-effect transistor (FET), wherein the core driver further includes a replica circuit having a second N-type or P-type FET, (see col. 19, lines 1-25) and 15 wherein the node in the laser driver circuit includes a drain terminal or a gate terminal of the FET in the replica circuit. (see col. 18, lines 1-25 and element 520d)(see col. 13, lines 1-50 where the device can include multiple of the same circuits for multiple laser beams for greater sampling coverage; see col. 23, line 14 to col. 24, line 20)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Newbury is silent but Lenius teaches “…11. The ToF transmitter circuit of claim 8, wherein the core driver circuit includes a differential pair of N-type or P-type field-effect transistors (FETS), (see col. 19, lines 1-25)and 20 wherein the node in the laser driver circuit includes a drain terminal or a gate terminal of the FET”. (see col. 18, lines 1-25 and element 520d and 520g)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Newbury is silent but Lenius teaches “…12. The ToF transmitter circuit of claim 11, wherein the core driver further includes a current source coupled to the source terminals of the differential pair of 25 FETs.  (see col. 19, line 1 to col. 20, line 40)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Newbury is silent but Lenius teaches “…13, The ToF transmitter circuit of claim 1, further comprising at least one replica circuit positioned either inside or outside of the DLL circuit.   (see col. 18, lines 1-25 and element 520d)(see col. 13, lines 1-50 where the device can include multiple of the same circuits for multiple laser beams for greater sampling coverage; see col. 23, line 14 to col. 24, line 20);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Claims 14-17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013. 
Newbury discloses “….14. A method of operating a time-of-flight (ToF) transmitter, the method comprising: (see abstract) 
Newbury is silent but Kumar teaches “…triggering a laser diode to generate an optical output signal (see col. 4, lines 16-35 where the phase detector comparator signal can generate a voltage signal of the optical signal over the self phase locked loop component; see claims 1-11)”. 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Kumar before the time of the effective filing date since Kumar teaches that a first signal and a second signal can be optical signals and can be captured. A circuit can have  self phase locking loop components to compare a phase difference between the two signals. A stable oscillating signal can be determined using the phase difference for a stable optical component signal.  See abstract.

Newbury discloses “…in response to a reference signal; and (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”
Newbury is silent but Kumar teaches “… using a delay locked loop, (see col. 2, line 45) 
locking a phase of an electrical feedback signal that represents the optical output signal (see col. 4, lines 16-35 where the phase detector comparator signal can generate a voltage signal of the optical signal over the self phase locked loop component; see claims 1-11)”.
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Kumar before the time of the effective filing date since Kumar teaches that a first signal and a second signal can be optical signals and can be captured. A circuit can have  self phase locking loop components to compare a phase difference between the two signals. A stable oscillating signal can be determined using the phase difference for a stable optical component signal.  See abstract.

Newbury discloses “…ifrom a node in a laser driver circuit to a phase of the reference signal.  (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”

    PNG
    media_image6.png
    837
    936
    media_image6.png
    Greyscale

Newbury discloses “15. The method of claim 14, wherein locking the phase of the feedback signal 10 representing the optical output signal to the phase of the reference signal includes: aligning both a rising edge and a falling edge of the feedback signal with a rising edge and a falling edge of the reference signal, respectively. (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”

Newbury discloses “16, The method of claim 14, wherein the reference signal includes the laser 15 pulse control signal. (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”

Newbury discloses “…17. A time-of-flight (ToF) transmitter circuit (see abstract)
Newbury is silent but Kumar teaches “… with delay locked loop (DLL), (see col. 4, lines 16-35 where the phase detector comparator signal can generate a voltage signal of the optical signal over the self phase locked loop component; see claims 1-11)”.
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Kumar before the time of the effective filing date since Kumar teaches that a first signal and a second signal can be optical signals and can be captured. A circuit can have  self phase locking loop components to compare a phase difference between the two signals. A stable oscillating signal can be determined using the phase difference for a stable optical component signal.  See abstract.

Newbury discloses “…the ToF transmitter circuit comprising: means for triggering a laser diode to generate an optical output signal in 20 response to a reference signal;” (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”
Newbury is silent but Kumar teaches “…that represents the optical output signal from a node in the means for triggering. (see col. 4, lines 16-35 where the phase detector comparator signal can generate a voltage signal of the optical signal over the self phase locked loop component; see claims 1-11)”.
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Kumar before the time of the effective filing date since Kumar teaches that a first signal and a second signal can be optical signals and can be captured. A circuit can have  self phase locking loop components to compare a phase difference between the two signals. A stable oscillating signal can be determined using the phase difference for a stable optical component signal.  See abstract.

Newbury discloses “…and means for locking a phase of a reference signal to a phase of an electrical feedback signal” (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”.
Claims 18-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013. 


Newbury is silent but Lenius teaches “…18. The ToF transmitter circuit of claim 17, wherein the means for triggering a laser diode to generate an optical output signal in response to the laser pulse control signal includes a core driver having one or more N-type or P-type field-effect transistor (FETs), and wherein the electrical feedback signal is provided by a drain terminal or a gate terminal of one of the FETs” (see col. 18, lines 1-25 and element 520d) (see col. 19, lines 1-25).
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Newbury is silent but Lenius teaches “…19, The ToF transmitter circuit of claim 17, wherein the reference signal includes a laser pulse control signal or a timing generator signal. (see col. 19, line 14-40)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Newbury is silent but Lenius teaches “…20. The ToF transmitter circuit of claim 17, further comprising at least one replica circuit positioned either inside or outside the means for receiving the feedback signal.  (see col. 18, lines 1-25 and element 520d)(see col. 13, lines 1-50 where the device can include multiple of the same circuits for multiple laser beams for greater sampling coverage; see col. 23, line 14 to col. 24, line 20);

It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668